Fish, C. J.
The only assignment of error in the bill of exceptions is upon the overruling of the motion for new trial. It appears from the record that the merits of the motion for new trial were not considered by the trial judge, but that the motion, at the instance of the respondents thereto, was dismissed upon the ground that no brief of the evidence had been tendered or filed at the time of the hearing, of the motion. The recital in the bill of exceptions that the motion for a new trial was overruled must yield to the record, which affirmatively shows that no such judgment .was rendered. Southern Railway Co. v. Flemister, 120 Ga. 524 (48 S. E. 160), and cases cited; Georgia etc. R. Co. v. Pritchard, 123 Ga. 320 (51 S. E. 424); Evans v. Mayor etc. of Forsyth, 126 Ga. 589 (55 S. E. 490); James v. Cooledge, 129 Ga. 860 (60 S. E. 182).
As no ruling made or judgment rendered by the trial court is brought under review by the writ of error, the motion made by defendants to dismiss the same must be sustained.

Writ of error dismissed.


All the Justices concur.